Case 7:19-cr-00521 Document 15 Filed on 05/06/19 in TXSD_ Page 1 of 2

Uniteg s¢ i
ates D
Sutherg Districr ‘
FILED

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF TEXAS WAR 2 6 2019
McALLEN DIVISION
c David J. Bradley, Clerk
UNITED STATES OF AMERICA §
§
Vv. § Criminal No. . fa
§ Ml - 7 9 “ E Z 1
ROBERTO CAVAZOS, JR. __ §
ae 5
JOSE MANUEL CAVAZOS, I §
SEALED INDICTMENT
THE GRAND JURY CHARGES:
Count One

On or about December 3, 2018, in the Southern District of Texas and within the jurisdiction
of the Court, defendants,

ROBERTO CAVAZOS, JR.

JOSE MANUEL CAVAZOS, IT
did knowingly and intentionally conspire and agree to gether and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more of a mixture or substance containing a
detectable amount of methamphetamine, a Schedule JI controlled substance.
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).
Count Two

- On or about December 3, 2018, in the Southern District of Texas and within the jurisdiction

of the Court, defendants,

_ ROBERTO CAVAZOS, JR.

 

JOSE MANUEL CAVAZOS, II

Of Texas

 

Pally
Wile
Case 7:19-cr-00521 Document 15 Filed on 05/06/19 in TXSD Page 2 of 2

did knowingly and intentionally possess with intent to distribute ‘a controlled substance. The
controlled substance involved was 500 grams or more, that is, approximately 1.1 kilograms of a
mixture or substance containing a detectable amount. of methamphetamine, a Schedule II
controlled substance. -

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title
18, United States Code, Section 2.

A TRUE BILL

nn

FOREPERSON c

RYAN K. PATRICK
UNITED STATES ATTO

  

 

ASS|STANT UNITED STATES ATTORNEY
